Citation Nr: 0113446	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for an amputation 
of the left leg below the knee with prosthesis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for multiple 
wounds of the right foot and lower leg, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased evaluation for osteomyelitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1945.

This appeal arose from an April 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied increased evaluations for 
the service-connected amputation of the left leg below the 
knee with prosthesis, for multiple wounds of the right foot 
and lower leg, as well as entitlement to individual 
unemployability.  In August 1999, the RO issued a rating 
action which denied entitlement to an increased evaluation 
for osteomyelitis.


FINDINGS OF FACT

1.  The veteran's left leg amputation is manifested by a 
below knee amputation, which permitted the use of a 
prosthesis.

2.  The veteran's multiple wounds of the right foot are 
manifested by redness, and no objective evidence of painful 
motion, edema, instability, weakness or tenderness.

3.  The veteran's osteomyelitis is manifested by no evidence 
of active infection in the past five years.

4.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the service-connected amputation of the left leg with 
prosthesis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, Code 5165 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected multiple wounds of the right foot 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.10, Code 
5284 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected osteomyelitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, Code 5000 (2000).

4.  The veteran is not unemployable solely due to service-
connected disabilities.  38 C.F.R. § 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as private treatment records.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to increased 
evaluations for the service-connected amputation of the left 
leg with prosthesis; multiple wounds of the right foot and 
osteomyelitis; and for a total disability evaluation based on 
individual unemployability.  The Board concludes that the 
discussions in the rating decision, statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefits sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claims and that 
no further action is necessary to meet the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

I.  Increased evaluations for amputation 
of the left leg with prosthesis, multiple 
wounds of the right lower leg and 
osteomyelitis


Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


FACTS

Amputation of the left leg with prosthesis

The relevant treatment records included private records 
developed between 1980 and 1999.  On September 17, 1997 he 
complained of having problems with his prosthesis.  No 
further complaints were subsequently made.

The veteran was examined by VA in February 1999.  It was 
noted that he was now confined to a wheelchair; he had not 
walked in the past four months, primarily due to physical 
deterioration associated with Alzheimer's disease (it was 
noted that he was almost totally unresponsive and only semi-
conscious).  Until Thanksgiving 1998, he had used an 
artificial limb and a cane for ambulation.  The general 
medical examination noted that the stump had old scars where 
it had ulcerated in the past.  The examination of his leg 
showed a below the knee amputation with an eight centimeter 
stump, which was well-healed.  There was some ecchymosis (red 
color), but there was no tenderness, drainage, edema, painful 
motion, weakness or heat.  The diagnosis was gunshot wound 
with amputation below the knee.


Multiple wounds of the right lower extremity

The relevant records include copies of the veteran's private 
treatment records developed between 1980 and 1999.  An x-ray 
from March 28, 1990 showed numerous opaque foreign bodies 
that looked like bullet fragments in the soft tissues of the 
entire foot.  On September 17, 1997, he reported occasional 
cramping in the right leg when sitting.  No subsequent 
complaints were made concerning the right leg.

The veteran was afforded a VA examination in February 1999.  
The general medical examination noted shrapnel scars, with 
indications of previous deep infection.  Again, it was noted 
that he was unresponsive secondary to Alzheimer's disease.  
His family noted that he had complained of pain in the right 
leg in the past, but had ceased complaining since developing 
Alzheimer's.  There was ecchymosis in the right foot, but 
there was no tenderness, drainage, edema, painful motion, 
weakness or heat.  The diagnosis was gunshot wound.  A foot 
examination was also conducted.  The foot appeared to be 
flushed; it was described as very ecchymotic, very red with 
dark venous blood.  However, there was no indication of 
painful motion, edema, instability, weakness or tenderness.  
There was no evidence of callosities or breakdown.  No 
pulsations were palpable in the right foot.  The diagnosis 
was shrapnel fragment wound of the right foot with no loss of 
function due to pain.


Osteomyelitis

The pertinent evidence included the reports of the veteran's 
private treatment developed between 1980 and 1999.  On 
January 15, 1999, he was seen for superficial cellulitis.  
There were two spots on the right leg that were red and 
swollen.  By the 25th of that month, the leg looked better.  
There was no evidence of treatment for osteomyelitis.

The veteran was examined by VA in February 1999.  The general 
medical examination noted a bone defect due to surgery for 
osteomyelitis.  His family noted that he had had an infection 
several months before; however, there was no active infection 
at the time of the examination.  There was some redness, but 
the examiner stated that this was not due to an infection.



ANALYSIS

Amputation of the left leg with prosthesis

According to the applicable criteria, a 40 percent disability 
evaluation is warranted for amputation of the leg at a lower 
level, permitting a prosthesis.  38 C.F.R. Part 4, Code 5165 
(2000)  A 60 percent disability evaluation under 38 C.F.R. 
Part 4, Code 5164 (2000), requires an amputation not 
improvable by prosthesis controlled by natural knee action.  
A 60 percent disability is also warranted when there is a 
defective stump and thigh amputation has been recommended.  
38 C.F.R. Part 4, Code 5163 (2000).

Based upon the objective evidence of record, it is found that 
an evaluation in excess of 40 percent for the service-
connected amputation of the left leg is not warranted.  There 
is no indication that his amputation was not improvable by a 
prosthesis.  While some problems were referred to in a 
September 1997 private treatment note, the VA examination 
noted that he had been able to ambulate with his prosthesis 
until approximately Thanksgiving 1998.  Nor did the evidence 
show that his stump was defective to the point that a thigh 
amputation had been recommended.  Therefore, it is found that 
the criteria for an evaluation in excess of 40 percent have 
not been established.


Multiple wounds of the right lower leg

According to the applicable criteria, a 30 percent disability 
evaluation is warranted for severe foot injuries.  A 40 
percent disability evaluation requires actual loss of use of 
the foot.  38 C.F.R. Part 4, Code 5284 (2000).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for the service-
connected multiple wounds of the right lower leg is not 
warranted.  The objective evidence of record does not show 
that the veteran has actual loss of use of the foot secondary 
to his multiple gunshot wounds.  While the veteran was no 
longer able to walk, this was attributed to deterioration in 
his health due to diagnosed Alzheimer's.  The objective 
evaluation of the right foot showed no painful motion, edema, 
instability, weakness or tenderness.  There were no 
callosities or breakdowns in the skin.  The examination 
concluded that there was no loss of function due to pain.  
Therefore, it is found that the objective evidence does not 
indicate actual loss of use of the foot related to the 
gunshot wound residuals.


Osteomyelitis

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for osteomyelitis following repeated 
episodes, without evidence of active infection in the past 
five years.  A 20 percent disability requires discharging 
sinus or other evidence of active infection within the past 
five years.  38 C.F.R. Part 4, Code 5000 (2000).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected osteomyelitis is not justified.  The objective 
evidence of record does not show the presence of a 
discharging sinus, nor is there any indication of an active 
infection within the past five years.  The private treatment 
records developed between 1980 and 1999 did not show any 
treatment for osteomyelitis and the VA examination conducted 
in February 1999 specifically found no active infection.  
Clearly, the criteria for a 20 percent disability evaluation 
for this disorder have not been met.



Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2000), ratings shall be 
based as far as practicable, upon the average impairment of 
earning capacity with the additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to inadequate, VA is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The schedular evaluations assigned in the case for the 
appellant's service-connected amputation of the left leg with 
prosthesis, multiple wounds of the right lower leg and 
osteomyelitis are not inadequate.  As the schedular criteria 
provide a basis to award increased compensation for these 
disabilities, which have been considered, as discussed above, 
it does not appear that there any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for these 
disabilities.  VAOPGCPREC 6-96, 61 Fe. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for his service-connected disabilities.  In 
addition, the appellant has not demonstrated that his 
service-connected disabilities, standing alone, have caused 
"marked interference" with employment beyond that 
contemplated by the regular schedular standards.  Thus, in 
the absence of any evidence which reflects that these 
disabilities are exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
disability evaluations for the service-connected amputation 
of the left leg with prosthesis, multiple wounds of the right 
lower leg and osteomyelitis.


II.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities

According to 38 C.F.R. § 4.16(a) (2000), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

In the instant case, the veteran is service-connected for 
amputation of the left lower leg with prosthesis, assigned a 
40 percent disability evaluation; multiple wounds of the 
right lower leg, assigned a 30 percent disability evaluation; 
and osteomyelitis, assigned a 10 percent disability 
evaluation.  His combined disability evaluation is 70 
percent.  Thus, he meets the schedular criteria noted-above 
for the award of unemployability benefits pursuant 38 C.F.R. 
§ 4.16(a).

However, in order to award this benefit, the objective 
evidence must also demonstrate that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  This requirement 
has not been established in this case.  The Board has noted 
that the veteran had retired from the Post Office in 1978 as 
a result of his service-connected leg complaints.  However, 
while he may have no longer been able to engage in the type 
of work required of him at the Post Office (such as long 
periods of standing), there is no evidence of record that he 
was unemployable.  In fact, it was noted in the record that 
he had been very active following his retirement, until the 
debilitating effects of Alzheimer's rendered him unresponsive 
and wheelchair-bound.  While there is no doubt that the 
veteran's service-connected disabilities caused occupational 
impairment, there is no objective evidence of record that 
tends to show that he is unable to obtain or retain 
substantially gainful employment solely as a result of those 
disabilities.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.


ORDER

An increased evaluation for the service-connected amputation 
of the left lower leg with prosthesis is denied.

An increased evaluation for the service-connected multiple 
wounds to the lower right leg and foot is denied.

An increased evaluation for the service-connected 
osteomyelitis is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

